UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4272


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDREW LAMAR COLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00214-JAB-3)


Submitted:   December 5, 2014             Decided:   January 7, 2015


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., Winston-Salem, North Carolina, for
Appellant. Kyle David Pousson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andrew         Coley    appeals         the    district   court’s         criminal

judgment imposing a 314-month sentence following his guilty plea

to     conspiracy            to   interfere        with       commerce     by      robbery,      in

violation      of       18    U.S.C.       §    1951(a)      (2012),   and      two    counts    of

brandishing         a    firearm      during       and    in    relation      to   a    crime    of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2012).

In accordance with Anders v. California, 386 U.S. 738 (1967),

Coley’s       counsel         filed    a       brief   certifying      that      there    are    no

meritorious grounds for appeal but questioning whether Coley’s

sentence is reasonable. Although notified of his right to do so,

Coley has not filed a pro se supplemental brief.                              We affirm.

               We review Coley’s sentence for reasonableness, using

“an abuse-of-discretion standard.”                           Gall v. United States, 552
U.S. 38,    51       (2007).        We       must   first    review     for     “significant

procedural       error[s],”           including        “improperly       calculating[]          the

Guidelines range, . . . failing to consider the [18 U.S.C.]

§ 3553(a)       [(2012)]           factors,        selecting      a    sentence        based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”                 Gall, 552 U.S. at 51; see United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).                              Only if we conclude

that the sentence is procedurally reasonable may we consider its

substantive reasonableness.                      United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).

                                                   2
              Here, the record reveals no procedural or substantive

error    in    Coley’s       sentencing.               The     district        court       properly

calculated Coley’s Guidelines range and adequately explained the

reasons    for      imposing       a    below-Guidelines             sentence.         Moreover,

Coley    failed      to    rebut       the   presumption         that     his    sentence      was

substantively        reasonable          under        the     § 3553(a)        factors.        See

United    States      v.    Montes-Pineda,             445 F.3d 375,    379     (4th   Cir.

2006).

              In accordance with Anders, we have reviewed the entire

record     and      found    no        meritorious           grounds     for     appeal.         We

therefore      affirm       the    district       court’s        judgment.            This    court

requires that counsel inform Coley, in writing, of his right to

petition      the    Supreme       Court     of       the    United     States       for   further

review.       If Coley requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Coley.        We dispense with oral argument because the facts and

legal    contentions         are       adequately           presented    in     the    materials

before    this      court    and       argument       would     not     aid    the    decisional

process.

                                                                                           AFFIRMED




                                                  3